United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-104
Issued: July 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2008 appellant, through his attorney, filed a timely appeal from an
April 7, 2008 merit decision of the Office of Workers’ Compensation Programs terminating his
compensation benefits and from April 17 and August 15, 2008 merit decisions of the Office
finding that he had no continuing disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective April 7, 2008 on the grounds that he had no further disability due to his accepted
condition of bilateral carpal tunnel syndrome; (2) whether the Office properly terminated
appellant’s authorization for medical benefits; and (3) whether appellant has established that he
had any continuing employment-related disability after April 7, 2008.
FACTUAL HISTORY
On January 24, 2007 appellant, then a 51-year-old mail handler, filed an occupational
disease claim alleging that he sustained bilateral carpal tunnel syndrome due to factors of his

federal employment. He stopped work on December 2, 2006. The Office accepted the claim for
bilateral carpal tunnel syndrome.
The Office paid appellant compensation for total disability beginning January 27, 2007.
On May 15, 2007 Dr. Amelia L. Tabuena, a physiatrist, found that appellant was unable to
perform his usual employment. By letter dated May 29, 2007, the Office referred appellant to
Dr. Steven J. Valentino, an osteopath certified by the American Osteopathic Association in
orthopedic surgery, for a second opinion examination. On June 20, 2007 Dr. Valentino
diagnosed resolved bilateral carpal tunnel syndrome and found that he could resume his usual
employment.
On July 5, 2007 the Office requested that Dr. Tabuena review Dr. Valentino’s report and
provide a current medical opinion. Dr. Tabuena referred appellant to Dr. Randall W. Culp, a
Board-certified orthopedic surgeon, for an examination. On August 27, 2007 Dr. Culp found a
positive Phalen’s test bilaterally and diagnosed bilateral carpal tunnel syndrome. He
recommended a right carpal tunnel release. On September 20, 2007 Dr. Culp performed a right
carpal tunnel release and median nerve neurolysis.
The Office determined that a conflict in medical opinion existed between appellant’s
attending physicians, Drs. Tabuena and Culp, and the Office referral physician, Dr. Valentino, on
the issue of whether appellant had any further disability or need for medical treatment due to his
accepted condition of bilateral carpal tunnel syndrome. It referred appellant to Dr. Richard
Mandel, a Board-certified orthopedic surgeon, for an impartial medical examination.
On January 31, 2008 Dr. Mandel reviewed the history of injury and the medical evidence
of record. On examination of the upper extremities, he found no muscle atrophy or swelling and
inconsistent effort on grip strength. Dr. Mandel determined that the neurological examination
was normal and that appellant had a negative Phalen’s test and Tinel’s sign bilaterally. He noted
that diagnostic testing on January 23, 2007 showed severe right carpal tunnel syndrome.
Dr. Mandel opined that appellant had recovered from his right carpal tunnel surgery
September 2007 and stated:
“This is based upon a restoration of normal sensation in the median nerve
distribution of the right hand and an absence of any clinical evidence of residual
carpal tunnel syndrome in the right hand. [Appellant] demonstrated borderline
normal sensation over all digits on the right as well as sub-maximal effort and
evidence of embellishment during grip strength testing on the right. Overall, I
was not able to substantiate his remaining complaint on the right, that of grip
weakness. In fact, he demonstrated evidence of embellishment and sub-maximal
effort on grip strength testing on the right.
“With regard to the diagnosis of any ongoing left carpal tunnel syndrome, sensory
testing today was well within normal range, suggesting that any carpal tunnel
syndrome on the left has resolved.
“With regard to return to work, in terms of the accepted injuries, it is my opinion
that [appellant] is capable of returning to full regular duty work.”

2

On March 6, 2008 the Office notified appellant of its proposed termination of his
compensation and medical benefits. It found that Dr. Mandel’s opinion constituted the weight of
the medical evidence and established that he had no further disability or need for medical
treatment.1 By decision dated April 7, 2008, the Office finalized its termination of appellant’s
benefits and authorization for medical treatment effective April 7, 2008.
In an April 4, 2008 statement, received by the Office on April 10, 2008, appellant
contested the proposed termination of his benefits. He completed a Form CA-7 on April 15,
2008 requesting compensation from March 29 through April 11, 2008. By decision dated
April 17, 2008, the Office denied appellant’s claim for compensation for March 29 through
April 11, 2008. It noted that it had paid compensation until April 6, 2008 and that he was not
entitled to compensation after that date based on the termination decision.
On March 3 and 31 and April 30, 2008 Dr. Nicholas Diamond, an osteopath, diagnosed
lumbar disc syndrome, right rotator cuff tendinitis, a right knee meniscus tear and lumbar
radiculopathy. He found that appellant was unable to work.
On May 13, 2008 appellant requested reconsideration. He contended that Dr. Valentine
did not know why he was examining him and that Dr. Mandel lied about his findings in order to
receive payment. By decision dated August 15, 2008, the Office denied modification of its
April 7, 2008 termination decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.2
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.4 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.5 In situations where there exist opposing medical reports of virtually equal weight and
1

A March 15, 2008 x-ray which revealed unremarkable right wrist findings.

2

Willa M. Frazier, 55 ECAB 379 (2004); Gloria J. Godfrey, 52 ECAB 486 (2001).

3

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

5 U.S.C. § 8123(a).

5

20 C.F.R. § 10.321.

3

rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral carpal tunnel syndrome due to
factors of his federal employment. Appellant stopped work on December 2, 2006 and did not
return. The Office paid him compensation for total disability beginning January 27, 2007.
The Office determined that a conflict in medical opinion arose between Dr. Culp,
appellant’s attending physician, and Dr. Valentino, the Office referral physician, on the issue of
whether he had continuing disability or need for further medical treatment for his carpal tunnel
syndrome. Where there exist opposing medical reports of virtually equal weight and rationale
and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.7 The Board finds that the opinion of
Dr. Mandel, a Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is
well rationalized and based on a proper factual and medical history. Dr. Mandel accurately
summarized the relevant medical evidence, provided detailed findings on examination and
reached conclusions about appellant’s condition which comported with his findings.8 On
January 31, 2008 he reviewed the medical evidence of record, including the results of diagnostic
studies. On examination Dr. Mandel found a bilateral negative Phalen’s test and Tinel’s sign and
opined that appellant’s neurological examination was normal. He asserted that appellant had
recovered from his right carpal tunnel syndrome, and provided rationale for his opinion by
noting the restoration of sensation in the medial nerve distribution of the right hand, and the lack
of clinical findings of carpal tunnel syndrome. Dr. Mandel further determined that appellant had
no residuals of his left carpal tunnel syndrome based on the results of sensory testing. He opined
that appellant could perform his usual employment. As Dr. Mandel’s report is detailed, well
rationalized and based on a proper factual background, his opinion is entitled to the special
weight accorded an impartial medical examiner. The Office thus met its burden of proof to
terminate appellant’s compensation benefits for the accepted conditions of bilateral carpal tunnel
syndrome.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.9 To terminate authorization for medical treatment, the

6

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

7

Id.

8

Manuel Gill, 52 ECAB 282 (2001).

9

Roger G. Payne, 55 ECAB 535 (2004); Pamela K. Guesford, 53 ECAB 727 (2002).

4

Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.10
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Mandel, the impartial medical examiner, who found that appellant had
no residuals of his bilateral carpal tunnel syndrome. Dr. Mandel explained that the clinical
examination revealed that the right and left carpal tunnel syndrome had resolved. As his opinion
is detailed and well rationalized, it is entitled to the special weight accorded an impartial medical
examiner and establishes that appellant has recovered from his accepted employment injury.
LEGAL PRECEDENT -- ISSUE 3
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had continuing disability after that date related to his
accepted injury.11 To establish a causal relationship between the condition as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence based on a complete medical and factual background, supporting such a causal
relationship.12 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence
ANALYSIS -- ISSUE 3
Appellant submitted reports dated March 3 and 31 and April 30, 2008 from Dr. Diamond,
who diagnosed lumbar disc syndrome, right rotator cuff tendinitis, a right knee meniscus tear and
lumbar radiculopathy. Dr. Diamond opined that appellant was unable to work. The Office did
not accept a low back, rotator cuff or right knee condition as employment related. Where
appellant claims that a condition not accepted or approved by the Office was due to his
employment injury, he bears the burden of proof to establish that the condition is causally related
to the employment through the submission of rationalized medical evidence.13 Dr. Diamond did
not; however, address the causal relationship between the diagnosed conditions and factors of
appellant’s employment as a mail handler. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of diminished probative value on the issue of
causal relationship.14 Appellant has not submitted medical evidence sufficient to overcome the
weight accorded Dr. Mandel as the impartial medical examiner and thus has not met his burden
of proof to establish that he has any continuing employment-related disability.

10

Id.

11

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

12

See Manuel Gill, supra note 8.

13

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

14

Conard Hightower, 54 ECAB 796 (2003).

5

CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
authorization for medical treatment effective April 7, 2008 on the grounds that he had no further
disability due to his accepted employment injury of bilateral carpal tunnel syndrome. The Board
further finds that he has not established that he had any continuing employment-related disability
after April 7, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 15 and April 17 and 7, 2008 are affirmed.
Issued: July 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

